Title: General Orders, 22 May 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge Friday May 22nd 1778.
                        Parole Armstrong—C. Signs Arnold. Atlas.
                        
                    
                    The Auditors Office is removed to James Cloyd’s within a mile and an half of the Pay-Master Generals.
                    At a General Court Martial May 16th 1778, Coll Bowman President, Lieutt Eddison of the German Battalon tried for behaving in a manner unbecoming a Gentleman and an Officer in abusing Coll Nixon’s family, found guilty of a breach of the 21st Article of the 14th section of the Articles of War & sentenced to be discharged the service.
                    The Commander in Chief approves the sentence and orders it to take place immediately.
                    At a Brigade Court Martial 18th May 1778—Major Wallace President, Lieutt Marks of the 11th Virginia Regiment tried for not attending the parade the 13th instant and acquitted of the charge with honor—Likewise Lieutt William Powell tried upon the same Charge and acquitted in like manner.
                    The General observes that sickness or Indisposition is certainly a sufficient Excuse for not attending the Parade, but it ought to be an established rule to signify it either personally or in writing thro’ the Adjutant to the Commanding Officer of the Regimt to which the officer concerned shall belong; these Gentleman in not doing this were deficient in the line of regularity and propriety; hereafter the Excuse shall not be admitted unless this shall be observed, except where any very particular Circumstances under the observance impracticable which can rarely happen.
                    After Orders May 22nd 1778.
                    General Paterson’s Late Larned’s and Weedon’s Brigades will each furnish a Captain, Sub two Serjeants and forty rank and file daily for fatigue ’till they have compleated the work in front of Late Conway’s Brigade—Coll Bradford to superintend the work—they are to be supplied with three Waggons to hall turf.
                    At a General Court Martial Foster town New-Jersey May 18th 1778—Lieutt Coll De Hart Prest—Lieutt Joseph Jay of the 2nd New-Jersey Regiment tried for a scandalous neglect of duty in absenting himself from his Regiment near one year without leave; Also for gambling and gaming contrary to general orders, unanimously found guilty of both charges & sentenced to be cashiered—His Excellency the Commander in Chief approves the sentence and orders it to take place immediately.
                